ORDER CANCELLING CERTIFICATE

Per Curiam:

On the 27th day of July, 1972, a panel of the State Board of Law Examiners held a hearing on complaints against Jerry R. Demo. The report, findings and recommendations of the panel hearing, together with a report of the State Board of Law Examiners, was filed with this Court on November 7, 1972, finding that said Jerry R. Demo was guilty of violating Canons DR 6-101 (A)(2) and (3), and DR 6-102 (A), (205 Kan. lxxvi); and Dr. 9-102 (A) and (B), (205 Kan. xdi), and the report of the State Board of Law Examiners recommended private censure be imposed.
On the 9th day of February, 1973, in a case entitled “The State of Kansas vs. Jerry R. Demo,” No. 26,016, pending in the county court of Lyon county, Kansas, an amended complaint was filed against said Jerry R. Demo, charging in Count I that he unlawfully, willfully and feloniously, with an intent to defraud, altered a written instrument; and in Count II that he unlawfully, willfully and feloniously exerted unauthorized control over a substantial sum of cash with intent to permanently deprive the owners.
Thereafter, and on the 19th day of February, 1973, an order to show cause was directed to Jerry R. Demo by the Clerk of this Court directing him to appear before this Court on March 1, 1973, to show cause why his license to practice law should not be suspended during the pendency of the charges against him.
On the 23rd day of February, 1973, Jerry R. Demo filed with this Court an affidavit stating it was his desire to give up his license to practice law in this state, and requesting his name to be stricken from the roll of attorneys in this state.
On the 2nd day of March, 1973, die affidavit of said Jerry R. Demo was presented to this Court, and it is by the order of this Court, pursuant to Rule 207 (205 Kan. Ixiii), that the surrender of his certificate to practice law in the courts of this state, be and is hereby considered and accepted.
The Clerk of this Court is ordered and directed to mark his certificate void and to strike the name of Jerry R. Demo from the *286roll of attorneys of this state. Costs heretofore accrued in this action are imposed against the accused.
By order of the Court, dated this 2nd day of March, 1973.